Citation Nr: 1828797	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to June 30, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the August 2013 rating decision granted the Veteran service connection for major depression with a rating of 50 percent.  Thereafter, in September 2015, the RO granted service connection for PTSD with major depression and an increased the Veteran's rating to 70 percent as of July 30, 2015.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Board also notes that, while the Veteran's claim for a TDIU was separately adjudicated in a September 2015 rating decision, the Board has assumed jurisdiction over the Veteran's claim for a TDIU as part and parcel of his initial rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board further notes that the Veteran requested a Board hearing in his September 2014 VA Substantive Appeal.  However, in an October 2015 correspondence, the Veteran notified the Board that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  Effective May 10, 2012, the Veteran's PTSD with major depression has manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but without total occupational and social impairment.

2.  For the entire period on appeal, the combined evaluation for the Veteran's service-connected disabilities meets the schedular criteria for a TDIU.

3.  Effective March 26, 2015, but no earlier, the Veteran has been prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Effective May 10, 2012, the criteria for an initial 70 percent rating for PTSD with major depression, but no higher, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Effective March 26, 2015, but no earlier, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
	
I. Initial Rating for PTSD with Major Depression

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130 , most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

In relevant part, under DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Facts and Analysis

The Veteran contends that his service-connected PTSD with major depression should have an initial rating in excess of 50 percent.  In this regard, he reported in his September 2013 Notice of Disagreement (NOD) that he should be rated 100 percent for PTSD.  In addition, he stated in his September 2014 VA Substantive Appeal that VA has not obtained treatment records from his mental health provider.

At the outset, the Board notes that the Veteran was provided with notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Such notification requested that the Veteran indicate the location of relevant treatment records.  However, he did not indicate any private treatment providers for his psychiatric conditions.   The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the Veteran's post-service VA treatment records for the entire period on appeal have been associated with the file, including his mental health treatment records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was first afforded a VA psychiatric examination in regard this claim in March 2013.  During the examination, the Veteran reported attempting suicide in 1992 and 2008.  He denied having suicidal or homicidal ideation, plans, or intent at the time of the examination.  The examiner diagnosed the Veteran with major depression due to his military service and secondary to a personality disorder.  The examiner did not indicate if it was possible to differentiate the Veteran's symptoms between the two psychiatric diagnoses.  The examiner reported that the Veteran experiences symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective relationships, and impaired impulse control including unprovoked irritability with periods of violence.  The examiner also reported that the Veteran scored highest on scales measuring traumatic stress, physical aggression, irritability, hypervigilance, social detachment, effective instability, identity problems, and aggressive attitude.  The examiner concluded that the Veteran's psychiatric disabilities result in occupational and social impairment with reduced reliability and productivity.

Thereafter, in November 2014, the Veteran submitted a psychiatric assessment completed by his treating VA physician.  The physician diagnosed the Veteran with PTSD and depressive disorder.  She reported that the Veteran experiences symptoms of depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control including unprovoked irritability with periods of violence.  She concluded that he experiences occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his psychiatric conditions.

As noted above, the record also includes treatment records in regard to the Veteran's psychiatric disabilities.  In this regard, the Veteran was admitted to a VA medical center in March 2015 after he lost his job.  His wife was concerned that he was considering suicide.  While at the VA facility, he reported experiencing suicidal ideation intermittently and that his psychiatric medication was no longer effective.  The Veteran's medication was subsequently adjusted and he was released.  During a mental health medication evaluation in May 2015, the Veteran reported feeling better since his discharge and denied experiencing suicidal or homicidal ideation.  However, he did report experiencing hallucinations at this time.  The Veteran's medication was adjusted again in response to the report of hallucinations.  During a subsequent evaluation in June 2015, he denied experiencing hallucinations and suicidal or homicidal ideation.

After engaging in a holistic analysis assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD with major depression, recognizing that the symptoms listed in the rating criteria are non-exhaustive examples and when looking at the effects determining the impairment level, the Board finds that an initial rating of 70 percent is warranted for his PTSD.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In this regard, the Veteran's VA treatment records, the March 2013 VA examination conducted shortly after the claim was filed, and the November 2014 assessment completed by the Veteran's treating physician reflect that he has been experiencing symptoms indicative of a 70 percent rating during the entire appeal period.  In particular, he has exhibited impaired impulse control including irritability with periods of violence and an inability to establish and maintain effective relationships.  In addition, the Veteran was hospitalized due to the presence of suicidal ideation.

However, while this higher initial rating is warranted, the Veteran's complete disability picture did not exhibit symptoms sufficient to warrant a rating in excess of 70 percent.  In this regard, the evidence of record does not show that the Veteran's PTSD caused him total occupational and social impairment.  The Veteran has not exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  The Board notes that the Veteran reported experiencing hallucinations in May 2015.  However, the Veteran's hallucinations were resolved shortly thereafter following of an adjustment to his medication. Additionally, although suicide ideation was noted, the Veteran did not display a persistent danger of hurting himself or others.  The Veteran's disability picture more nearly approximates the criteria for a 70 percent rating and no higher.

In sum, when resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence supports a rating of 70 percent, but no higher, since service connection has been in effect (May 10, 2012).  38 U.S.C § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II. Entitlement to TDIU

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts and Analysis

The Veteran contends that he can no longer work due to his service-connected PTSD with major depression.  In this regard, as noted above, he reported in his September 2013 NOD that he should be rated 100 percent for PTSD.  He also stated that he cannot carry out daily activities without his PTSD service dog and that he cannot work in public areas due to his PTSD symptoms.  Thereafter, in March 2015, he submitted an application for a TDIU.  He reported that he earned $1,500 per month at his last job that ended on March 10, 2015 due to disability.  He stated that he was fired from the job because his psychiatric conditions result in an inability to deal with the stress of working in customer service.  He also reported completing two years of college.  Later that month, the Veteran's last employer submitted a form.  The employer reported that the Veteran worked as a customer service representative and earned $21,000 in his last 12 months on the job.  The employer also stated that the Veteran missed 15 hours per week due to disability in his last year and that he was let go due to unacceptable and improper conduct.

As explained above, during the entire period on appeal, the Veteran has experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD with major depression.  In particular, he has experienced impaired impulse control including irritability with periods of violence and an inability to establish and maintain effective relationships due to this disability.  

The Veteran was also service-connected with gastroesophageal reflux disorder (GERD) during the entire appeal period.  His GERD was evaluated in April 2013.  The examiner reported symptoms of heartburn, reflux, and sleep disturbance.  However, the examiner found that the Veteran's GERD did not cause him any functional impact on his ability to work.  Thereafter, he was examined in regard to his GERD again in August 2015.  The examiner reported GERD symptoms of persistently recurrent epigastric distress, heartburn, reflux, regurgitation, and sleep disturbance.  However, she also found that the Veteran's GERD does not affect his ability to work.

Subsequently, in September 2015, the Veteran was granted service connection for neuropathy of the bilateral upper and lower extremities, sleep apnea, and Hashimoto thyroiditis as of March 26, 2015.  These conditions were evaluated during an examination conducted in August 2015.  During the nerve examination, the Veteran reported constantly using a cane and regularly using a walker.  The examiner found that the Veteran experiences bilateral upper and lower extremity paresthesias and numbness as well as bilateral lower extremity intermittent pain.  She also found that the Veteran has reduced reflexes and sensation to light touch in his bilateral upper and lower extremities.  She concluded that these disabilities affect the Veteran's ability to walk and stand for extended periods.

The August 2015 examiner also diagnosed the Veteran with sleep apnea and found that he experiences hypersomnolence due to such condition.  However, she concluded that it does not affect his ability to work.  The examiner further diagnosed him with Hashimoto thyroiditis.  She attributed symptoms of fatigability, constipation, mental sluggishness, and depression to such condition.

The Board finds that the Veteran was engaged in substantial, gainful employment prior to March 10, 2015.  In this regard, the both the Veteran and his prior employer reported that he worked until March 10, 2015.  In addition, the Veteran's employer reported that he earned $21,000 during his last year of employment.

From March 10, 2015 to March 25, 2015, although the Veteran's psychiatric symptoms caused impairment in regard to employment, these disabilities did not prevent him from securing or following a substantially gainful occupation.  In this regard, while his psychiatric conditions resulted in limitations in his ability to interact with customers and co-workers, he was not prevented from working in solitary occupations requiring physical labor.  In addition, the April 2013 and August 2015 VA examiners found that his GERD did not result in any functional impairment.  The Board is sympathetic to the Veteran's assertions regarding the impact his PTSD with major depression had on him, both professionally and personally.  However, those problems were compensated by the 70 percent schedular rating assigned for such conditions.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the Veteran's service-connected psychiatric disorders and GERD caused economic impairment prior to March 26, 2015, his assigned disability ratings during such time contemplated his level of occupational impairment.

However, as of March 26, 2015, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  As described above, the Veteran's ability to interact with customers and co-workers is severely limited by his PTSD with major depression.  In addition, the August 2015 VA examination shows that the Veteran's bilateral upper and lower extremity neuropathy prevents him from performing jobs requiring physical labor as he is constantly required to use a cane or walker and is unable to walk and stand for long periods of time.  Furthermore, his Hashimoto thyroiditis causes him additional limitations in terms of fatigability and mental acuity.

The Board also finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) during the entire period on appeal.  In this regard, he is service connected for PTSD with major depression, evaluated as 70 percent disabling as of May 10, 2012 as granted herein; GERD, evaluated as 10 percent disabling as of May 10, 2012; sleep apnea, evaluated as 50 percent disabling as of March 26, 2015; Hashimoto thyroiditis, evaluated as 30 percent disabling as of March 26, 2015; right upper extremity peripheral neuropathy, evaluated as 20 percent disabling as of March 26, 2016; left upper extremity peripheral neuropathy, evaluated as 20 percent disabling as of March 26, 2016; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling as of March 26, 2016; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling as of March 26, 2016; tinnitus, evaluated as 10 percent disabling as of April 8, 2015; and erectile dysfunction, evaluated as noncompensable as of September 2015.

Based on the foregoing, the evidence of record does not show functional impairment caused by the Veteran's service-connected disabilities results in an inability to secure and maintain a substantially gainful occupation prior to March 26, 2015.  As the preponderance of the evidence is against the claim prior to such date, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thereafter, the Board finds that the preponderance of the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  Thus, entitlement to a TDIU is warranted since March 26, 2015.


ORDER

Effective May 10, 2012, an initial schedular disability rating of 70 percent, but no higher, for PTSD with major depression is granted, subject to the laws and regulations governing the payment of monetary awards.

Effective March 26, 2015, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


